Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.
Claims 1-14 are allowed



Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Takezawa), alone or in combination fails to teach, c) determining a distance value for a distance between the predicted subsequent state and an actually occurring system state, d) training a second control model by the trained first control model to predict the distance value on the basis of a detected system state, and on the basis of a control action for controlling the technical system, e) modifying the subsequent state predicted by the first control model on the basis of the distance value predicted by the trained second control model, and f) generating the modified subsequent state as an output for the control of the technical system, in combination with other elements of the claim. Furthermore the arguments made with regards to claim 3 also help distinguish the claim.  See Page 6 of the latest response. Claim 13 has similar limitations therefore has similar reasons for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119